                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IGNACIO RUIZ,                                          Case No. 18-cv-07681-EMC
                                   8                     Petitioner,
                                                                                                ORDER TO SHOW CAUSE
                                   9              v.
                                                                                                Docket No. 1
                                  10     M. ELIOT SPEARMAN,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                        I.       INTRODUCTION

                                  14           Ignacio Ruiz, an inmate at the High Desert State Prison, filed this pro se action for a writ

                                  15   of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the Court for review

                                  16   pursuant to 28 U.S.C. §2243 and Rule 4 of the Rules Governing Section 2254 Cases.

                                  17                                        II.       BACKGROUND

                                  18           The petition and attachments thereto provide the following information. Mr. Ruiz was

                                  19   convicted in Contra Costa County Superior Court of murder and other offenses with sentence

                                  20   enhancements. On June 14, 2013, he was sentenced to a total term of life in prison without

                                  21   possibility of parole plus 50 years to life in prison.

                                  22           Mr. Ruiz appealed. His conviction was affirmed by the California Court of Appeal in

                                  23   2016. His petition for review was denied by the California Supreme Court in 2016. He also filed

                                  24   unsuccessful state habeas petitions. He then filed this action.

                                  25                                         III.      DISCUSSION

                                  26           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  27   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  28   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A
                                   1   district court considering an application for writ of habeas corpus shall “award the writ or issue an

                                   2   order directing the respondent to show cause why the writ should not be granted, unless it appears

                                   3   from the application that the applicant or person detained is not entitled thereto.” 28 U.S.C.

                                   4   § 2243. Summary dismissal is appropriate only where the allegations in the petition are vague or

                                   5   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                   6   490, 491 (9th Cir. 1990).

                                   7          Mr. Ruiz contends that counsel provided ineffective assistance by his “misadvice and

                                   8   omissions” during plea negotiations. Specifically, counsel allegedly advised Mr. Ruiz to reject a

                                   9   favorable plea disposition based on a misunderstanding and ignorance of the current law of parole

                                  10   and lesser-related offense instructions, and did not give Mr. Ruiz enough information to make an

                                  11   informed decision. Docket No. 1 at 5. Liberally construed, the allegations state a Sixth

                                  12   Amendment claim that is cognizable in a federal habeas proceeding.
Northern District of California
 United States District Court




                                  13                                        IV.       CONCLUSION

                                  14          For the foregoing reasons,

                                  15          1.      The petition states a cognizable claim for federal habeas relief and warrants a

                                  16   response.

                                  17          2.      The clerk shall serve a copy of this order, the petition and all attachments thereto

                                  18   upon Respondent and Respondent's attorney, the Attorney General of the State of California. The

                                  19   clerk shall also serve a copy of this order on Petitioner.

                                  20          3.      Respondent must file and serve upon Petitioner, on or before March 15, 2019, an

                                  21   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                  22   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                  23   copy of all portions of any court proceedings that have been previously transcribed and that are

                                  24   relevant to a determination of the issues presented by the petition.

                                  25          4.      If Petitioner wishes to respond to the answer, he must do so by filing a traverse and

                                  26   serving it on Respondent on or before April 12, 2019.

                                  27          5.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep

                                  28   the court informed of any change of address and must comply with the court's orders in a timely
                                                                                          2
                                   1   fashion.

                                   2          6.      Petitioner is cautioned that he must include the case name and case number for this

                                   3   case on any document he submits to this court for consideration in this case.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 4, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
